Citation Nr: 0502399	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1971, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont, that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus and also 
essentially reopened and denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) on the merits.  The veteran disagreed with 
this decision in November 2002 and March 2003.  Statements of 
the case were issued to the veteran and his service 
representative in January and June 2003.  The veteran 
perfected a timely appeal of this decision when he filed a 
substantive appeal (VA Form 9) in February and July 2003.  

It is noted that, by rating decision issued in June 2003, the 
RO granted an earlier effective date of May 8, 2001, for the 
20 percent evaluation currently assigned to the veteran's 
service-connected diabetes mellitus.  The veteran disagreed 
with this decision in August 2003.  A statement of the case 
was issued to the veteran and his service representative in 
October 2003.  As no appeal was perfected of this decision, 
it became final in June 2004.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  Thus, this issue 
is not currently before the Board.

With respect to the veteran's new and material evidence 
claim, it also is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's diabetes mellitus requires a restricted 
diet and insulin, but does not require regulation of 
activities.

3.  The September 1997 rating decision denying the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for PTSD was a final decision.

4.  Evidence added since the September 1997 rating decision 
is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

5.  The evidence of record shows that the veteran was not 
engaged in combat.

6.  There is no credible supporting evidence that the claimed 
stressors occurred during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2003).

2.  The September 1997 rating decision, which denied the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (1997) (38 U.S.C.A. § 7105 (West 2002)); 
38 C.F.R. § 20.1100 (1997) (38 C.F.R. § 20.1100 (2003)).

3.  Evidence associated with the claims file subsequent to 
the September 1997 rating decision is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

4.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claims of entitlement to a disability rating in excess of 20 
percent for diabetes mellitus and the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  In letters dated in May and August 
2002, prior to the adjudication of the currently appealed 
claims, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claims, and of the 
need to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, statements of the case, 
and supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA and 
private medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Increased Rating for Diabetes Mellitus

In a July 2002 statement, the veteran contended that his 
service-connected diabetes mellitus had worsened and now 
required insulin injections.

The veteran complained that his blood sugar was "really 
running high" on VA outpatient treatment in October 2002.  
The veteran denied experiencing any burning on urination or 
blood in his urine.  He also stated that he had been trying 
to exercise more and was watching what he ate.  He had just 
joined the YMCA.  The impressions included diabetes mellitus.

On VA outpatient treatment in January 2003, the veteran 
complained that he was "not doing well" and his blood sugar 
was very high.  He also stated that he was not exercising 
regularly and had gained weight.  The VA examiner stated that 
the veteran's insulin dosage would be increased in order to 
lower his blood sugar.  He was encouraged to exercise.

On VA outpatient optometry treatment in June 2003, the VA 
examiner noted that the veteran's medical history included 
diabetes mellitus that had lasted for the previous 10 years.  
The impressions included non-insulin dependent diabetes 
mellitus without signs of retinopathy in each eye.

A June 2003 urgent care note indicated the veteran with 
complaints of chest and left shoulder pain.  He took 
nitroglycerin with questionable relief.  He had not had the 
pain for two days.  The veteran reported that he had been 
working out at the YMCA.

The veteran stated that his blood sugar was "pretty good" 
during VA treatment in September 2003.  He reported that his 
exercise consisted of walking.  The assessment included 
diabetes mellitus.

On VA diabetes mellitus examination in October 2003, the 
veteran complained of weight gain.  The VA examiner stated 
that he had reviewed the veteran's claims folder and 
outpatient treatment records prior to the examination.  This 
examiner noted that the veteran had not been hospitalized for 
ketoacidosis or hypoglycemic reactions and was on a 
restricted diet, although the veteran reported that he had 
gained weight over the previous two years.  The veteran 
reported his restriction of activities since going on insulin 
as fuzziness, lightheadedness, and diaphoresis (or 
perspiration) "when cleaning his apartment too vigorously."  
The veteran also had not experienced episodes of syncope (or 
loss of consciousness).  The VA examiner stated that the 
veteran's neurological symptoms consisted mainly of 
complaints of burning in his feet and sensitivity to walking 
on sand at the beach.  The veteran stated that he suffered 
from complete erectile dysfunction, which he attributed to 
his diabetes mellitus.  

The VA examiner noted that the veteran saw his diabetic care 
provider, an endocrinologist, every 3 to 6 months.  Physical 
examination of the veteran revealed that he had no trouble 
dressing and undressing, no peripheral neuropathy, and no 
bowel or bladder functional impairment.  The diagnoses 
included type II diabetes mellitus and erectile dysfunction 
secondary to diabetes.

In a statement on a July 2004 VA Form 646, the veteran's 
service representative contended that the veteran "has had 
to limit his many daily activities and is on insulin for his 
diabetes."

Service Connection for PTSD

As relevant to the veteran's request to reopen his previously 
denied claim of entitlement to service connection for PTSD, 
the newly submitted evidence includes the veteran's VA 
outpatient treatment records for the period from January 1998 
to January 2002, a March 1999 letter from a private examiner, 
a private hospitalization report from August 2000, a February 
2002 letter from a VA physician, a report of VA PTSD 
examination in September 2002, the veteran's testimony at his 
April 2003 personal hearing, and lay statements.

A review of the veteran's VA outpatient treatment records for 
the period from January 1998 to January 2002 shows that he 
was hospitalized in March 1999 for depression and anger.  The 
veteran complained of angry outbursts against his wife that 
had increased to the point that she had left him.  The 
veteran reported a one-month history of depressed mood, 
psychomotor inhibition, increased aggressiveness, and 
episodes of dissociation.  He stated that his sleep and 
appetite had been poor.  Mental status examination of the 
veteran revealed intermittent eye contact, stuttering at 
times, normal speech, goal-oriented and occasionally 
circumstantial thoughts, no hallucinations or delusions, no 
suicidal or homicidal ideation, and fair insight.  The VA 
examiner noted that the veteran had been evaluated for PTSD 
two years earlier but had not met the criteria for PTSD at 
that time.  The veteran's Global Assessment of Functioning 
(GAF) score was 50.  The diagnoses included major depression 
episode and personality disorder not otherwise specific.  

On outpatient treatment in December 1999, the veteran 
complained of impaired memory and concentration problems.  He 
stated that he thought about harming himself.  The VA 
examiner stated that the veteran had paranoid thinking, 
racing, obsessive, and disturbing or distressing thoughts.  

A review of the veteran's August 2000 private hospitalization 
report indicates that he was admitted to a psychiatric ward 
following an attempted suicide.  He stated that he had 
written a suicide note but called the police before 
overdosing on medication.  He also reported that his wife was 
leaving him.  The emergency room diagnosis was suicidal 
depression.  Following his admission, mental status 
examination of the veteran revealed that he was depressed and 
distraught.  His memory was poor.  He expressed feeling 
hopeless and helpless about his wife leaving him.  The 
diagnoses included a single episode of severe major 
depressive disorder with psychotic features and adjustment 
disorder with mixed emotional features.

On VA outpatient mental health treatment in September 2000, 
the veteran stated that he felt very depressed secondary to 
his wife leaving him 6 months earlier.  He reported 
persistent daily feelings of sadness and depression, some 
suicidal ideation, loss of appetite and energy, frequent 
crying, fatigue, and a sense of hopelessness and despair.  
The veteran stated that, although he had not seen combat 
while in Vietnam, he had seen "upsetting things" there.  He 
said that he had worked steadily until several years earlier 
when he became depressed and subsequently was unable to 
return to work.  The assessment was that the veteran met the 
criteria for major depressive disorder and that his feelings 
of depression seemed in part related to his separation from 
his wife.  

When examined by a VA psychiatrist in September 2000, the 
veteran complained that his mood was depressed.  He reported 
experiencing suicidal ideation.  He had a sad affect.  The 
assessment included major depressive disorder, which the VA 
psychiatrist concluded was mostly grief and sadness from 
feeling abandoned.

The veteran complained of a depressed mood with frequent 
crying, low energy, poor sleep, and nearly daily "praying 
for death" on VA outpatient treatment in December 2000.  He 
stated that he had no suicidal plan or intent.  The veteran 
also stated that he had had some reconciliation with his 
wife.  He discussed his symptoms of PTSD with the VA 
psychiatrist, who noted that the veteran had an intermediate 
memory of several events in Vietnam, primarily including 
brutalization in boot camp, witnessing a plane crash, and 
seeing caskets "stacked like cordwood" on planes and then 
"returned empty to be reused."  The veteran also reported 
numerous other less intense events as well.  The VA examiner 
stated that he thought that the veteran had PTSD.  He 
indicated that some of the veteran's PTSD symptoms came from 
childhood beatings and possibly from trauma associated with 
drug deals, although much of it was a result of the veteran's 
active service.  The assessment included major depressive 
disorder.

The veteran was depressed and tearful and had suicidal 
ideation but no plan on VA outpatient treatment in June 2001.  
He reported feeling inadequate in all areas.  The assessment 
included major depressive disorder and personality disorder 
not otherwise specific.

The veteran reported that his mood had improved on VA 
outpatient treatment in July 2001.  He also stated that he 
experienced some fleeting suicidal ideation.  The assessment 
was major depressive disorder, a bit improved.

On VA outpatient treatment in August 2001, the veteran stated 
that he felt much better and his mood was guardedly 
optimistic.  The veteran had no suicidal ideation.  His 
affect was much brighter but still moderately constricted.  
The assessment was major depressive disorder in partial, 
edging towards full, remission.

The veteran's mood was fair on VA outpatient treatment in 
January 2002.  His sleep was good but his energy was low.  
The VA examiner noted that the veteran also was bothered by 
events from Vietnam.  The veteran had occasional fleeting 
suicidal ideation.  Mental status examination of the veteran 
revealed a moderately depressed/constricted mood/affect, no 
hallucinations or delusions, fleeting suicidal ideation, no 
homicidal ideation, and fair to good insight and judgment.  
The assessment included major depressive disorder and rule-
out PTSD.

In his February 2002 letter, the VA examiner stated that he 
had been treating the veteran for over 6 years.  The veteran 
carried the diagnoses of major depressive disorder, PTSD, and 
alcohol and cocaine dependence in full remission.  This 
examiner stated that the veteran had been unable to work more 
than part-time due to his major depressive disorder and PTSD.  

A review of the veteran's service personnel records shows 
that he served in the U.S. Air Force from September 1968 to 
December 1971.  His military occupational specialty was as an 
electrical power production specialist.  He was assigned as 
an Airplane Power Production Specialist with the 377th Civil 
Engineering Squadron, Tan Son Nhut Air Base, Vietnam, from 
October 1969, and served one year of foreign service.  He was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  

In a May 2002 statement, the veteran conceded that he had not 
served in combat in Vietnam but contended that his non-combat 
service experiences in Vietnam had been traumatic.  In a July 
2002 statement submitted to his congressional representative, 
the veteran stated that he had not been in combat.

A review of the veteran's PTSD Questionnaire, received in 
June 2002, indicates that the veteran identified an in-
service stressor that occurred in December 1969 while he was 
assigned to Tan Son Nhut Air Base in Vietnam.  He stated that 
one evening the lights had gone out over the fire base.  The 
veteran was issued a machine gun with ammunition and told to 
guard the base perimeter over by the flight line and to shoot 
anyone who did not know the password when challenged.  The 
veteran stated that he had become paralyzed with fear and 
felt completely alone.  He stated that, while guarding the 
perimeter, he almost accidentally shot and killed a fellow 
serviceman.  He also identified an additional in-service 
stressor of seeing cargo planes filled with the caskets of 
dead servicemen. 

On VA PTSD examination in September 2002, the veteran 
complained of nightmares of guarding the base perimeter 
during service in Vietnam, difficulty sleeping, and an 
exaggerated startle response.  The veteran reported that he 
continued to be terrified of the dark.  He stated that he 
often thought about the bodies that he saw in Vietnam and 
that he avoided talking about the incidents that he 
witnessed.  He also stated that he avoided being around 
children of any kind because it reminded him of his childhood 
abuse.  Mental status examination of the veteran revealed 
that he was quite nervous and stuttered slightly throughout 
the interview.  He shifted frequently in his chair and 
described his mood as "okay."  His affect was full and 
euthymic.  His speech was without abnormality other than a 
slight stutter.  His thought process was logical and goal-
directed.  He had no suicidal or homicidal ideation, no 
auditory or visual hallucination, no delusions, and no 
paranoia.  His insight and judgment were fair.  He was able 
to maintain his activities of daily living.  He denied 
obsessive or ritualistic behavior, panic attacks, or 
significant depression.  

The VA examiner concluded that the veteran had described 
symptoms consistent with PTSD.  He noted that the veteran 
described a number of stressors, including an incident that 
had occurred at an air base in Vietnam, as well as childhood 
abuse that he had suffered at the hands of his parents.  The 
VA examiner stated that it was difficult to say which of the 
veteran's stressors caused his PTSD and that it appeared that 
the veteran's VA psychologist also had a hard time 
identifying the core stressor.  Overall, the VA examiner 
concluded that the veteran's PTSD was related equally to both 
his childhood abuse and his traumatic event in Vietnam.  The 
veteran's GAF score was 55, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included PTSD.

The veteran testified at his April 2003 personal hearing that 
his in-service stressor occurred when the lights had gone out 
at the air base where he had been assigned in Vietnam in 
December 1969.  The veteran was unable to identify the air 
base involved and could not remember the name of the squadron 
he had been assigned to at the time of his claimed in-service 
stressor.  He testified that there was no shooting during 
this incident and no explosions.  The veteran also described 
seeing bodies in flag-draped caskets on aircraft that he 
serviced in Vietnam, and having watched an autopsy being 
performed.  

In April 2004, the RO requested that the Center for Research 
of Unit Records (CURR) verify whether the veteran's claimed 
in-service stressor of the lights going out at Tan Son Nhut 
Air Base in Vietnam in December 1969 had occurred and whether 
non-combatants like the veteran had been ordered to guard the 
perimeter and shoot anyone who did not know the password.

In April 2004, CURR notified VA that it had reviewed the 
records of the 377th Combat Support Group, the higher 
headquarters of the 377th Civil Engineering Squadron, for the 
period from October to December 1969.  These records showed 
that there had been one rocket attack against Tan Son Nhut 
during this period on December 19, 1969.  Five rockets 
impacted on base and were clustered in a heavily populated 
area, resulting in the deaths of two Vietnamese and injuries 
to 10 Vietnamese and 5 U.S. Army personnel.  There were no 
U.S. Air Force casualties.




Analysis

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected diabetes mellitus is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).

An evaluation of 20 percent disabling is available under 
Diagnostic Code 7913 where the veteran's diabetes mellitus 
requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  The next higher 
evaluation of 40 percent disabling is available where the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities.  An evaluation of 60 
percent disabling is available where the veteran's diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Finally, the maximum evaluation of 100 percent 
disabling is available where the veteran's diabetes mellitus 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).

The Notes following Diagnostic Code 7913 provide that 
compensable complications of diabetes mellitus are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process.  
Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

The Board acknowledges that the veteran's VA outpatient 
treatment records show continuing treatment for diabetes 
mellitus.  In October 2002, the veteran stated that he had 
been trying to exercise more and was watching what he ate.  
The veteran is on insulin twice a day, with the second 
insulin dose added following VA outpatient treatment in 
January 2003.  The veteran also stated in January 2003 that 
he was not exercising regularly and had gained weight.  In 
September 2003, he reported that his exercise consisted of 
walking.  Additionally, as noted by the VA examiner in 
October 2003, the veteran is on a restricted diet although he 
complained of weight gain in the previous two years.  
However, this examiner noted that the veteran had not been 
hospitalized for ketoacidosis or hypoglycemic reactions due 
to his service-connected diabetes mellitus.  He also noted 
that the only restrictions reported by the veteran were 
complaints of "fuzziness" or lightheadedness and 
perspiration "when cleaning his apartment vigorously."  The 
VA examiner stated that the veteran only saw his diabetic 
care provider every 3 to 6 months.   

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's diabetes mellitus.  
While the veteran does require a restricted diet and insulin 
to control his diabetes, there was no objective evidence that 
his diabetes mellitus required any regulation of his 
activities, hospitalization for ketoacidosis or hypoglycemic 
reactions, or visits with his diabetic care provider more 
than 2 or 3 times a year.  In addition, although the veteran 
reported that he was restricted in his activities because he 
became lightheaded and would sweat while vigorously cleaning 
his apartment, the outpatient treatment records reveal that 
he had joined the YMCA for exercise, had worked out there, 
and walked for exercise.  Moreover, these records repeatedly 
recommended that he continue to exercise.  Thus, the Board 
concludes that the veteran is not entitled to a disability 
evaluation in excess of 20 percent for diabetes mellitus.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected diabetes mellitus interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Although the veteran is not employed, the evidence 
indicates this is due to nonservice connected conditions.  
Moreover, the evidence does not establish that the veteran 
has required hospitalization for his diabetes mellitus.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 20 percent 
to the veteran's service-connected diabetes mellitus.




Service Connection for PTSD

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for PTSD, 
pertinent law and regulations provide that, if new and 
material evidence has been presented or secured, the claim 
may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
2002).  "New and material" evidence, for purposes of this 
appeal, is defined as evidence that is not cumulative or 
redundant and that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) ("presumption of credibility" doctrine, 
as articulated in Evans, supra, remains binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the September 1997 
rating decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Upon a review of the newly received, the Board finds that new 
and material evidence has been submitted sufficient to reopen 
the veteran's previously denied claim of entitlement to 
service connection for PTSD.  Specifically, the Board 
observes that the evidence submitted since September 1997 
relates to an unestablished fact necessary to substantiate 
the veteran's underlying service connection claim for PTSD 
and also raises a reasonable possibility of substantiating 
this claim.  

In September 1997, the RO denied the veteran's request to 
reopen his previously denied service connection claim for 
PTSD because there was no medical evidence showing a 
diagnosis of PTSD.  The veteran has now provided such 
evidence.  Specifically, the veteran was diagnosed with PTSD 
on the September 2002 VA examination, and his PTSD was 
related, at least in part, to stressors claimed to have 
occurred during service.  In determining if new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible. In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  Evans, 9 Vet. App. 
at 283.

Because new and material evidence has been added to the 
record, the veteran's previously denied claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for PTSD 
is warranted on the merits.

In this regard, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for PTSD.  

As noted above, the earliest treatment for PTSD occurred in 
December 2000, when the VA physician stated that he thought 
that the veteran had PTSD.  This examiner indicated that some 
of the veteran's PTSD symptoms resulted from childhood 
beatings and possibly from trauma associated with drug deals, 
although much of it was a result of the veteran's active 
service.  He briefly noted the veteran's claimed stressors of 
brutalization in boot camp, witnessing a plane crash, and 
seeing caskets stacked like cordwood on planes and then 
returned empty to be reused.  However, this examiner's 
assessment only included major depressive disorder.  He did 
not diagnose PTSD.  Additionally, the veteran's PTSD 
questionnaire did not identify any plane crash as a stressor, 
nor was such noted in hearing testimony or on VA examination 
in September 2002.

In January 2002, the veteran reported that he was bothered by 
(unspecified) events that had occurred in Vietnam and the 
examiner's assessment included rule-out PTSD.  Although the 
veteran was diagnosed with PTSD in September 2002, the VA 
examiner relied on the veteran's statements regarding 
unverified in-service stressors in order to render this 
diagnosis.  As noted above, CURR was unable to verify the 
veteran's claimed in-service stressors.  Therefore, the 
September 2002 opinion regarding when and what actions or 
sequence of events contributed to the veteran's PTSD was 
outside the scope of the VA examiner's competence in 
rendering this diagnosis after taking the veteran's entirely 
subjective military history.  Cf. King v. Brown, 5 Vet. App. 
19, 21 (1993) (credibility of a statement may not be presumed 
when the fact asserted is beyond the competence of the person 
making the assertion).  Similarly, even though they did not 
specifically diagnose PTSD in evaluating the veteran's 
psychiatric condition, the VA physicians who noted the 
veteran's symptoms of PTSD in December 2000 and January 2002 
also relied on his claimed in-service stressors that could 
not be independently verified.  

Critically, the VA examiner who diagnosed the veteran's PTSD 
in September 2002 based on an entirely subjective military 
history also stated that it was difficult to say which of the 
veteran's claimed stressors had caused his PTSD.  Overall, 
the VA examiner concluded in September 2002 that the 
veteran's PTSD was related equally to both childhood abuse 
and the claimed in-service traumatic events in Vietnam.  
Thus, the VA examiner's opinion in September 2002 is entitled 
to little probative weight because the veteran's claimed in-
service stressors could not be verified.  

The Board also notes that there is no credible supporting 
evidence that any of the veteran's claimed in-service 
stressors, in fact, occurred.  As noted above, CURR was 
unable to verify the veteran's claimed in-service stressors.  
The veteran admitted to the VA examiner in September 2000 
that he had not seen combat in Vietnam.  The veteran also 
conceded his lack of combat service in statements submitted 
to the RO in May and July 2002.  Based on a review of the 
objective evidence of record on this claim, and especially 
given the veteran's own statements concerning his lack of 
combat service, the Board concludes that the veteran did not 
engage in combat with the enemy and that his lay testimony 
alone is insufficient to establish the occurrence of any of 
his claimed in-service stressors.

While CURR did note that that there was one rocket attack 
against Tan Son Nhut in December 1969, the veteran testified 
that during the incident when the lights went out on the 
base, there was no shooting or explosions during that time.  
Thus, the Board is unable to reasonably associate his claimed 
stressor with this event.

Absent a diagnosis of PTSD based on verifiable in-service 
stressors, the Board concludes that there is no competent 
medical evidence supporting the veteran's claim of 
entitlement to service connection for PTSD.  Accordingly, 
this claim is denied on the merits.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


